 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JIMMY RAY RAMOS,                                  No. 2: 19-cv-1662 JAM KJN P
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    M. SPEARMAN,
15                       Defendant.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. Pending before the court is plaintiff’s amended complaint. (ECF No. 11.)

19   For the reasons stated herein, the undersigned recommends that this action be dismissed.

20          In the original complaint, plaintiff claimed that defendant Spearman, the Warden at High

21   Desert State Prison (“HDSP”), refused to grant plaintiff a parole hearing pursuant to California

22   Proposition 57 in violation of plaintiff’s right to equal protection and due process. (ECF No. 8 at

23   3.) Plaintiff claimed that defendant Spearman was “holding his own regulations,” and violating

24   plaintiff’s right to a parole hearing pursuant to Proposition 57 and the Constitution. (Id.)

25          In the order dismissing plaintiff’s complaint with leave to amend, the undersigned

26   discussed Proposition 57. The undersigned observed that in 2016, California voters enacted

27   Proposition 57 which changed California parole eligibility rules by adding section 32 to article 1

28   of the California Constitution. (Id. at 3.) Section 32 provides,
                                                        1
 1                    (a) The following provisions are hereby enacted to enhance public
                      safety, improve rehabilitation, and avoid the release of prisoners by
 2                    federal court order, notwithstanding anything in this article or any
                      other provision of law:
 3
                      (1) Parole Consideration: Any person convicted of a nonviolent
 4                    felony offense and sentenced to state prison shall be eligible for
                      parole consideration after completing the full term for his or her
 5                    primary offense.

 6                    (A) For purposes of this section only, the full term for the primary
                      offense means the longest term of imprisonment imposed by the
 7                    court for any offense, excluding the imposition of an enhancement,
                      consecutive sentence, or alternative sentence.
 8
                      (2) Credit Earning: The Department of Corrections and
 9                    Rehabilitation shall have authority to award credits earned for good
                      behavior and approved rehabilitative or educational achievements.
10
                      (b) The Department of Corrections and Rehabilitation shall adopt
11                    regulations in furtherance of these provisions, and the Secretary of
                      the Department of Corrections and Rehabilitation shall certify that
12                    these regulations protect and enhance public safety.

13

14   Cal. Const., art. I, § 32.

15             The implementing regulations define a “violent felony” as a crime or enhancement as

16   defined in subdivision (c) of section 667.5 of the Penal Code. Cal. Code Regs. tit. 15, § 3490

17   (2019).

18             The undersigned dismissed the original complaint because plaintiff did not explain or

19   describe the regulations defendant Spearman allegedly created and used to deny plaintiff’s

20   request for a hearing pursuant to Proposition 57. (ECF No. 8 at 5.) The undersigned also

21   observed that, in similar cases in which prisoners filed Section 1983 complaints challenging the

22   constitutionality of CDCR’s application of Proposition 57 to their cases, federal courts found that

23   the prisoner-plaintiffs failed to allege a cognizable claim under Section 1983 because the crux of

24   their complaints concerned an alleged violation of state law. (Id. at 5.)

25             As in the original complaint, the only named defendant in the amended complaint is

26   Warden Spearman. (ECF No. 11 at 1.) Although plaintiff does not identify Proposition 57 in the

27   amended complaint, it is clear that plaintiff again challenges defendant Spearman’s alleged failure

28   to grant him a hearing pursuant to Proposition 57. Plaintiff appears to allege that prison officials
                                                        2
 1   denied him a Proposition 57 parole hearing because they wrongly used an enhancement to

 2   classify plaintiff as a violent offender.1 (Id. at 2.)

 3           Attached to the amended complaint as an exhibit is a document titled “Legal Status

 4   Summary.” (Id. at 4.) This document states that in 2018, plaintiff was convicted of assault with a

 5   deadly weapon (Cal. Penal Code § 245(a)(1)), infliction of great bodily injury (Cal. Penal Code

 6   § 12022.7(a)), and committing a street gang act in the commission of a violent felony (Cal. Penal

 7   Code § 186.22(b)).

 8           Plaintiff appears to argue that his conviction for assault with a deadly weapon determines

 9   whether he is entitled to a Proposition 57 hearing, and not his enhancement. Plaintiff apparently

10   argues that assault with a deadly weapon is not listed as a violent felony in California Penal Code

11   § 667.5(c).

12           Plaintiff is correct that a conviction for assault with a deadly weapon is not listed as a

13   violent felony in § 667(c). However, § 667(c)(8) classifies as a violent felony, “any felony in

14   which the defendant inflicts great bodily injury on any person other than an accomplice which has

15   been charged and proved in Section 12202.7…” Thus, it appears that plaintiff’s conviction for

16   violating § 12022.7 renders him ineligible for parole consideration under Proposition 57.

17           It also appears that plaintiff may be arguing that Section 32 requires that his primary

18   offense, i.e., assault with a deadly weapon, determines whether he is entitled to a Proposition 57

19   hearing, and not his enhancement. As discussed herein, this argument is based on an incorrect

20   reading of Section 32.
21           Section 32(a)(1), quoted above, states that a person convicted of a nonviolent felony is

22   eligible for parole consideration after completing the full term for their primary offense. Section

23   32(a)(2) states that the full term of the primary offense means the longest term of imprisonment

24   imposed by the court for any offense, excluding the imposition of an enhancement, consecutive

25

26
     1
        Plaintiff’s claim is properly brought in a civil rights action because a finding in plaintiff’s
     favor, i.e., that he is entitled to a parole hearing pursuant to Proposition 57, will not necessarily
27   lead to his immediate or speedier release from custody. See Nettles v. Grounds, 830 F.3d 922,
     932 (9th Cir. 2016) (en banc) (claim that would not necessarily lead to immediate or speedier
28   release from custody falls outside the core of habeas corpus).
                                                           3
 1   sentence or alternative sentence. Thus, consideration of enhancements is not permitted when

 2   determining the full term of a primary offense. Section 32 does not state that enhancements may

 3   not be considered when determining whether a felony is violent or nonviolent. See McCarary v.

 4   Kernan, 2017 WL 4539992, at *3 (E.D. Cal. Oct. 11, 2017).

 5          Even assuming defendant Spearman and/or the California Department of Corrections and

 6   Rehabilitation (“CDCR”) improperly denied plaintiff a Proposition 57 parole hearing, plaintiff

 7   has not stated a potentially colorable claim for relief. In similar cases in which prisoners have

 8   filed Section 1983 complaints challenging the constitutionality of CDCR's application of

 9   Proposition 57 to their cases, federal courts have found that the prisoner-plaintiffs failed to allege

10   a cognizable claim under Section 1983 because the crux of their complaints concerned an alleged

11   violation of state law. See, e.g., Stewart v. Borders, 2019 WL 3766557, at *5 (C.D. Cal. Aug. 9,

12   2019); Russell v. Diaz, 2019 WL 2613592, at *3 (E.D. Cal. June 26, 2019); McCarary v. Kernan,

13   2017 WL 4539992 (E.D. Cal. Oct. 11, 2017); Herrera v. California State Superior Courts, 2018

14   WL 400320, at *4 (E.D. Cal. Jan. 12, 2018); Daniels v. California Department of Corrections and

15   Rehabilitation, 2018 WL 489155, at *3 (E.D. Cal. Jan. 19, 2018)); see also Galen v. Cty. of Los

16   Angeles, 477 F.3d 652, 662 (9th Cir. 2007) (“Section 1983 requires [plaintiff] to demonstrate a

17   violation of federal law, not state law.”). Plaintiff’s amended complaint fails for the same reason.

18   The crux of plaintiff’s complaint is that defendants violated state law, not that they deprived

19   plaintiff of federal constitutional rights. Cf. Langford v. Day, 110 F.3d 1380, 1389 (9th Cir.

20   1996) (stating that a habeas petitioner cannot “transform a state-law issue into a federal one
21   merely by asserting a [constitutional] violation”).

22          Because it is clear that plaintiff cannot cure the pleading defects described above, the

23   undersigned recommends that this action be dismissed.

24          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed.

25          These findings and recommendations are submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after
27   being served with these findings and recommendations, plaintiff may file written objections with

28   the court and serve a copy on all parties. Such a document should be captioned
                                                           4
 1   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

 2   failure to file objections within the specified time may waive the right to appeal the District

 3   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 4   Dated: March 25, 2020

 5

 6

 7

 8

 9
     Ramos1662.56
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        5
